In re Truvia, Rickey; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 257-168.
Granted in part; denied in part. This case is remanded to the district court for correction of the record to reflect that relator’s sentence, the mandatory minimum penalty imposed on an offender convicted of armed robbery and sentenced under the multiple offender provisions of La.R.S. 15:529.1, must run without benefit of parole, probation or suspension of sentence. See State v. Bruins, 407 So.2d 685 (La.1981). In all other respects, the application is denied.
WATSON, J., not on panel.